DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17236254 is filed on 04/21/2021.Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for Application No. CN2020108406108 filed on 08/20/2020.

Response to Amendment
This office action is in response to the amendments submitted on 09/05/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1-5 are canceled and claims 6-7 are new.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the claim recites – “establishing a target function using acceleration vectors obtained by an accelerometer mounted on a vessel that has random perturbations relative to the earth ("a swaying base")”.
There is mention of “acceleration vector” in the specification. There is mention of a “vessel” in para 0002. No other mention of vessel and specific attachment of accelerometer for vessel is present there. However, there is no specific mention that – “an accelerometer mounted on a vessel”. 
Furthermore, there is no mention of “random perturbations relative to the earth” or any further explanation to show the “perturbation” and how it is relative to earth. Thus, there is lack of enough support from the specification.
Regarding claim 6, the claim recites – “steering the vessel using the position and orientation of the vessel in the reference system of the earth.”
	There is only one mention of vessel in specification in Para 0002- “It has the advantages of small volume, fast start-up, high autonomy, high accuracy of attitude measurement and the like, and is widely used as an attitude reference of a combat unit such as a combat vehicle, a vessel and various weapon platforms.”
There is mention of “positioning signal in water” in Para 0005. But there is specific description of “steering action” of any vessel using the “calculated position and orientation”.
Thus, there is lack of enough support from the specification.
Regarding claim 7 the claim recites – 

    PNG
    media_image1.png
    274
    668
    media_image1.png
    Greyscale

There is no mention of the equation = 
    PNG
    media_image2.png
    28
    473
    media_image2.png
    Greyscale

There is mention of F(tkj) but no mention of this specific matrix.
This there is not enough support so the claim is rejected.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li, Jingchun, et al. "Gradient descent optimization-based self-alignment method for stationary SINS." IEEE Transactions on Instrumentation and Measurement 68.9 (2018): 3278-3286.), (hereinafter Li) and further in view of Sture et al. (“Trajectory Planning for Navigation Aiding of Autonomous Underwater Vehicles”, date of publication June 23, 2020, date of current version July 3, 2020. Digital Object Identifier 10.1109/ACCESS.2020.3004439”) (hereinafter Sture).
Regarding claim 6 Li  teaches establishing a target function using acceleration vectors obtained by an accelerometer mounted on a vessel(Abstract , “According to certain geometry constraints of the earth rate vector in the navigation frame, we use the measurements from the IMU to represent the earth rate vector instead of directly using the latitude information,”)  that has respectively in a plurality of sliding time windows (Abstract , “To overcome the sensor noise disturbance, we also construct a quaternion based nonlinear objective function with the estimated earth rate vector”. Also, Page 3282, equation 31); 
	Li is silent with regards to random perturbations relative to the earth ("a swaying base"), steering the vessel using the position and orientation of the vessel in the reference system of the earth.
	Sture teaches random perturbations (Page 116591, “a perturbation in the direction of the incoming wave front”) relative to the earth (Page 116590, “Earth relative to the inertial frame”) a swaying base (Page 116589, “sway velocity”), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement random perturbations and steering the vessel using the position and orientation of the vessel in the reference system of the earth as taught by Sture into the vessel navigation of Li since the technique of Sture is from same field of endeavor (the vessel navigation). One of the ordinary skills in the art would appreciate this modeling and calculation technique using random perturbation because it presents the directional uncertainty of incoming wave front of ocean and produce a realistic analysis (Sture, Page 116591, right col, line 1-15). Trajectory planning and steering the vessel following the planned route and orientation is very important to steer the vessel in right path in the ocean. Therefore, this technique of using position and orientation calculation by the vessel navigation using a random perturbation model would facilitate the proper and accurate direction control for the vessel and reduce the uncertainty of overall movement (Sture, Abstract).
	
	Li further teaches wherein the target function is a function of an orientation of a reference frame ibo of the vessel at time to with respect to an inertial reference frame i, wherein the orientation is represented by a quaternion qiibo;
	 obtaining values of qiibo by optimizing the target function with respect to qiibo respectively for the sliding time windows (Page 3284, “2nd para, sliding window, Also at page 3279 – equation 3); and 
obtaining gravity acceleration vectors in the reference frame ibo respectively for the sliding time windows, converting the gravity acceleration vectors(Abstract , Page 3280, equation 5-6) into the inertial reference frame i using the values of qiibo, and determining a position and orientation of the vessel in a 2Application No. 17236254Attorney Docket No. 3052-AAW2103 reference system of the earth based on the gravity acceleration vectors in the inertial reference frame i, without using an outside input of the latitude of the vessel ( Abstract, Page 3280 , equation 8-13).;
	Sture further teaches steering the vessel using the position and orientation of the vessel in the reference system of the earth (Fig 1, Page 116589, Section II Method- “The kinematic model for the surface vessel is used in the motion planning to compute the response in position and heading to inputs in forward velocity and heading rate of change. The underwater vehicle model on the other hand is not used directly during optimization but is used to propagate the position forwards in time along the planned mission path.”).

Regarding claim 7 the combination of Li and Sture teaches the limitations of claim 6.
	Li further teaches - wherein a method of constructing the target function by using the measurement information in the period of time window in step II is:

    PNG
    media_image3.png
    210
    1047
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    110
    690
    media_image4.png
    Greyscale

(at page 3279 – equation 3).

    PNG
    media_image5.png
    228
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    157
    718
    media_image6.png
    Greyscale

(Page 3282 equation 28-31)
Response to Arguments
Applicant's arguments filed on 09/05/2022 have been fully considered
With regards to the arguments related to “Claim rejection 101” the arguments are persuasive. The amended claim integrates into a practical application of steering the vessel using the calculated position and orientation. Thus, the rejection is withdrawn.
With regards to the arguments related to “Claim rejection 103” the arguments are considered. Applicant’s arguments with respect to claims 6-7 have been considered. The new ground of rejection is using a new prior art and it is necessitated by the amendments.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Etkin et al. (US 2002/0092350 A1) – This art teaches about A gravity gradiometer is combined with a two-stage actively controlled isolation system. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022